SUMMARY ORDER
Petitioner Maureen Elizabeth Barnaby, a native and citizen of Jamaica, seeks review of the April 4, 2008 order of the Board of Immigration Appeals (“BIA”), which denied her motion for reconsideration or reopening of her removal proceedings. We assume the parties' familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal. Barnaby’s motion — construed as either a motion to reconsider or reopen— was untimely and not subject to any of the enumerated exceptions. The BIA decided not to reopen the case sua sponte, and we lack jurisdiction over that decision. See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006) (per curiam) (“a decision of the BIA whether to reopen a case sua sponte under 8 C.F.R. § 1003.2(a) is entirely discretionary and therefore beyond our review”). We have considered all of Barnaby’s arguments and find them without merit. Accordingly, the petition is DISMISSED.